Title: To Thomas Jefferson from Joseph Alston, 11 February 1807
From: Alston, Joseph
To: Jefferson, Thomas


                        
                                Sir,
                                
                                Oaks—near Georgetown S.C—Febry 11th. 1807
                            
                         To a man whose fortune is sufficiently independent to place him above the acceptance of any office of
                                    emolument; & whose simple habits & unambitious pursuits render him equally indifferent
                                about any office of trust or honor; the opinion of a President of the United States can be of
                                very little consequence. I take the trouble, therefore, of transmitting you the enclosed, not as Chief Magistrate, but as a citizen of that common Country, to which birth, education, reason & principle
                                attach me, & in which I should deeply lament were there one honest man who doubted my
                                integrity.—My letter to Mr. Pinckney was occasioned, as you will perceive, by the perusal of certain documents
                                accompanying your Message to the House of Representatives, on the 22d. of the last month. Those papers found me at my
                                plantation, as usual, in the midst of my agricultural employments. The remarks I have made upon the passage in the cyphered communication, which particularly interested me, are truths. The objects I allude to,
                                as having, to the best of my belief, engaged the attention of Col: Burr, I shall never hesitate, when necessary, to
                                avow. Imagine not, however, from hence, that there is any one who reprobates, who abhors, more strongly than I do, the
                                    thought of injury or hostility to our Country. No Sir—If Col: Burr has ever meditated a
                                plan of that nature, wrong me not, for an instant, by confounding me with him. We are two persons: He has a reputation
                                which he may sport with, if he pleases; I have a reputation which shall be preserved sacred.—I
                                will not add that, if there ever occur to your knowledge a single incident, upon which, not a Judicial process may be founded, but even suspicion to be made to hang, I shall
                                delight in having it investigated: I take it for granted, it will not be necessary for a man connected with Col: Burr,
                                tho’ by the fortuity of marriage only, to invite such a measure. But, Sir, while I thus express
                                to you my readiness, at all times, to meet the strictest scrutiny of my
                                conduct; I submit to your candour & sense of justice the propriety of introducing to the Public the name of an
                                individual, under circumstances, which, untill repelled could not fail to attach suspicion,
                                whilst there existed not one atom of proof to substantiate Guilt. I have the honor to be, Sir,
                                
                  Very respectfully, Your fellow Citizen, 
                        
                                Joseph Alston
                     
                            
                    